Citation Nr: 1008773	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from August 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
above the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the benefits sought on appeal.  

In May 2007, the Veteran presented hearing testimony before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO.  A transcript is associated with the claims file.

This case was previously remanded by the Board in August 2007 
for further evidentiary development and subsequent 
readjudication of the Veteran's claim.  

Also, additional evidence was received from the Veteran in 
November 2009, which was accompanied by a waiver of his right 
to initial consideration of the new evidence by the agency of 
original jurisdiction.  38 C.F.R. §§ 19.9, 20.1304(c).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, this case was previously remanded in August 
2007 for further evidentiary development.  Unfortunately, 
however, a review of the record reveals that another remand 
is required in this case, for reasons explained below.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that the Veteran is afforded every 
possible consideration with respect to his claim seeking 
entitlement to a TDIU.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.   The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

In the present case, the Veteran is service-connected for 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling; left carpal navicular fracture residuals, rated as 
10 percent disabling; and right lateral meniscus tear 
residuals, left fourth metacarpal fracture residuals, and 
left knee chrondromalacia, each rated as noncompensable.  The 
combined rating is 60 percent.  38 C.F.R. § 4.16(a).  

Because the Veteran does not have two or more disabilities 
with a combined rating of at least 70 percent, the initial 
criteria for schedular consideration for the grant of TDIU 
under 38 C.F.R. § 4.16(a) are not met.  However, he might 
nonetheless be entitled to TDIU based on 38 C.F.R. §§ 
4.l6(b), 3.32l(b).  

If the schedular percentages are not met, the Veteran's claim 
may be referred to the Director, Compensation and Pension 
Service, for an extraschedular rating, when the evidence of 
record shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).

The U.S. Court of Appeals for Veterans Claims set forth a 
three-step analysis for determining whether referral for 
extraschedular consideration is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Barringer, 22 Vet. App. at 
244-46.  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun, 
supra, at 115.  Therefore, initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the Rating Schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate and no referral is required. 

In the second step, however, if the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by 38 C.F.R. § 3.321(b)(1) 
(i.e., marked interference with employment and frequent 
periods of hospitalization).  Id. at 116.  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then, third, the case must be referred for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

After reviewing the record, the Board finds that the evidence 
satisfies the criteria for extraschedular referral of the 
Veteran's TDIU under section 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).  The Board notes that the Veteran's representative 
has asserted that the Veteran is unable to follow gainful 
employment due to the severity of his service-connected PTSD 
symptomatology.  See January 2010 Appellant's Brief.  
Voluminous VA treatment records dated from approximately 1998 
to 2009 were obtained on remand, and show that the Veteran 
worked as a mail handler with the U.S. Postal Service and 
frequently had to take medical leave due to stress and/or 
psychiatric symptomatology during the time relevant to the 
claim/appeal period.  He was also, at various times, not 
medically cleared to return to work at the Postal Service by 
mental health providers, due to the severity of his 
psychiatric symptomatology.  In addition, the Veteran's 
treating psychiatrist (B.L., MD) wrote, in a letter that 
appears to be dated in July 2002, that it was his view that 
the Veteran was currently unemployable due to the severity of 
his PTSD symptomatology.  Moreover, a July 2007 letter from 
the Office of Personnel Management indicates that the Veteran 
was found to be disabled for his position as a mail handler 
due to his PTSD.  In light of the foregoing, the Board finds 
that this case appears to present an exceptional disability 
picture and the regular schedular standards are inadequate.

Thus, in light of the foregoing, this case is remanded for 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service in accordance with 38 
C.F.R. §§  3.321(b)(1) and 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of entitlement 
to a TDIU on an extraschedular basis under 
38 C.F.R. 
§§ 4.l6(b), 3.32l(b).  

2.  Thereafter, readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

